Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190299968 A1 to Morita in view of US 20210049373 A1 to Vladimerou and WO 2020/259074 A1 to Zhang et al. (hereinafter, Zhang).
	Regarding claim 1, Morita discloses: a vehicular driving assist system, the vehicular driving assist system comprising: at least one sensor disposed at a vehicle equipped with the vehicular driving assist system, the at least one sensor having a field of sensing exterior and at least forward of the equipped vehicle, the at least one sensor capturing sensor data; an electronic control unit (ECU) comprising electronic circuitry and associated software; wherein the electronic circuitry of the ECU comprises a data processor for processing sensor data captured by the at least one sensor to detect presence of objects in the field of sensing of the at least one sensor; wherein the ECU, responsive to processing by the data processor at the control of sensor data captured by the at least one sensor, determines traffic attributes for a plurality of traffic lanes forward of the equipped vehicle on a road along which the equipped vehicle is travelling {Morita, paragraph [0120]: surrounding information includes a traffic congestion [traffic attribute] of the vehicle (i.e., the road is crowded or not), the width of the road, the number of lanes on the road, or the number of times the vehicle passes through traffic lights. The surrounding information may be derived using an in-vehicle camera [sensor having a field of sensing exterior and at least forward of the equipped vehicle] or an in-vehicle communication system. When there is a traffic jam, the frequency of entry of the idle stop mode to stop the engine 10 is expected to be larger than that when the traffic is light / paragraph [0121]: The consumed power calculator 52 [ECU] may therefore be engineered to estimate the consumed amount of electric power using the obtained surrounding information [vehicular driving assist system]. Specifically, when determining that the traffic is heavy using the surrounding information, the consumed power calculator 52 may calculate the consumed amount of electric power to be larger than that when determining that the traffic is light.}. 
	Morita does not disclose that the determining traffic attributes is performed for at least one traffic lane of a plurality of traffic lanes.
	Vladimerou remedies this and teaches in paragraph [0046]: lane-specific data may include one or more of: lane-level open and closed lane conditions, lane-level crash accident location, lane-level disabled vehicle location, lane-level traffic jam conditions [traffic attribute], lane-level pothole conditions, lane-level iced road conditions, lane-level traffic jam conditions, lane-level vehicle speed conditions, the like, and/or combinations thereof. For example, lane-specific guidance system 100 may detect and identify lane-specific data via optical character recognition (OCR), computer vision, the like, and/or combinations thereof processing data from vehicle camera 122 and/or vehicle lidar 224 [sensor disposed at a vehicle equipped with the vehicular driving assist system].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lane-specific data feature of Vladimerou with the described invention of Morita in order to decide traffic at lane level.
	Morita in view of Vladimerou does not disclose: wherein the ECU, responsive to determining the traffic attributes, determines a predicted traffic value based on (i) the traffic attributes and (ii) an output from a trained traffic prediction model; and wherein the ECU, responsive to determining the predicted traffic value, determines a traffic jam probability for the at least one traffic lane of the road ahead of the equipped vehicle based on the predicted traffic value and the respective traffic attributes.  
	Zhang remedies this and teaches in page 2, lines 6-14 of English specification: A traffic congestion prediction method based on big data is also proposed, which is applied to the above-mentioned traffic congestion prediction system based on big data, including the following: Step 1. Obtain the number of vehicles Qn on the road section numbered n within the threshold time… Step 3. Calculate the traffic jam probability model of each road section n according to the congestion heat, and fit the calculated traffic jam probability model to obtain a more accurate traffic jam probability model. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic prediction model and the traffic jam probability of Zhang with the described invention of Morita in view of Vladimerou in order to utilize probability in traffic prediction.
Regarding claim 2, which depends from claim 1, Zhang teaches: wherein the trained traffic prediction model comprises a trained linear regression prediction model {Zhang, page 2, line 22: Convert the above formula (2) to get the form of linear regression}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the linear regression feature of Zhang with the described invention of the modified Morita in order to adopt a linear regression calculation technique.
Regarding claim 3, which depends from claim 1, Vladimerou teaches: wherein the traffic attributes comprise at least one selected from the group consisting of (i) traffic density, (ii) traffic flow rate, (iii) traffic collective velocity and (iv) traffic normalized longitudinal distance {Vladimerou, paragraph [0049]: the lane-specific guidance system 100 may perform lane identification by using information about surrounding objects, such as surrounding vehicles. As used herein, the term “surrounding vehicles” means a vehicle or object located within the sensor range of the vehicle utilizing lane-specific guidance system 100. For example, the vehicle utilizing lane-specific guidance system 100 may track surrounding vehicles that are leading and/or trailing the vehicle utilizing lane-specific guidance system 100. Position data of the surrounding vehicles may be tracked over time. Using such tracked position data of the surrounding vehicles, a current position of the vehicle utilizing lane-specific guidance system 100 may be estimated. For example, a current position of the vehicle utilizing lane-specific guidance system 100 may be estimated at substantially the same longitudinal position as a position of one of the tracked surrounding. For example, in response to determining that the current position of the vehicle is at substantially the same longitudinal position as a previous position of the surrounding vehicles or objects, a lateral offset between the current position of the vehicle and the previous position of the surrounding vehicles or objects can be determined. The lateral offset can be used to identify a current travel lane of the vehicle utilizing lane-specific guidance system 100, determine lane crossings, determine travel lane probability distributions, the like, and/or combinations thereof.}.  
It is noted that traffic density, traffic flow rate, traffic collective velocity and traffic normalized longitudinal distance are known factors for calculating traffic jam, which are in the knowledge generally available to one of ordinary skill in the art.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lane-specific guidance system of Vladimerou
with the described invention of the modified Morita in order to evaluate traffic.
Regarding claim 4, which depends from claim 1, Zhang teaches: wherein the trained traffic prediction model is trained on annotated data, and wherein the annotated data is categorized into traffic scenarios {Zhang, page 3, lines 25-29: For each section of the traffic area, the section is a section between two adjacent traffic light intersections that can be used for traffic [example of traffic scenario], and is numbered in a certain order; in fact, the numbering only needs to comply with a certain rule, just to facilitate record management , As long as it is reasonable, those skilled in the art can set it according to their needs. A, B, C, D in Figure 2 are 4 traffic light intersections, of which A1 and B1 form a road section, B2 and D1 form a road section, D2 and C2 form a road section, and C1 and A2 form a road section}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic scenario feature of Zhang with the described invention of the modified Morita in order to predict traffic per scenario.
Regarding claim 5, which depends from claim 4, Zhang teaches: wherein the traffic scenarios comprise at least two selected from the group consisting of (i) no traffic, (ii) slow moving traffic, (iii) stop and go traffic and (iv) stopped traffic {Zhang, page 3, lines 25-29}.  
It is noted that Zhang teaches traffic evaluation scenarios at a section between two adjacent traffic light intersections, in which i) no traffic, (ii) slow moving traffic, (iii) stop and go traffic and (iv) stopped traffic are implied.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic scenario feature of Zhang with the described invention of the modified Morita in order to include various vehicle speed scenarios.
Regarding claim 6, which depends from claim 4, Vladimerou teaches: wherein the annotated data comprises subjective observations from at least one traffic observer {Vladimerou, abstract:  the communication of the lane-specific data to a crowd sourced road condition server may occur automatically in one mode and may occur only after confirmation from a user in another mode}.  
It is noted that user confirmation means that the user observed traffic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user confirmation feature of Vladimerou with the described invention of the modified Morita in order to consider user’s opinion in traffic evaluation.
Regarding claim 7, which depends from claim 1, Zhang teaches: wherein the ECU performs data transformation on the output from the trained traffic prediction model, and wherein the data transformation comprises a multi-variable quadratic linear equation {Zhang, page 2, lines 6-14}.  
It is noted that using a multi-variable quadratic linear equation depends on a traffic prediction model of user’s choice, which is in the knowledge generally available to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traffic prediction model of Zhang to utilize a multi-variable quadratic linear equation and to incorporate the modification with the described invention of the modified Morita in order to utilize a multi-variable quadratic linear equation in modeling traffic prediction.
	Regarding claim 8, which depends from claim 7, Zhang teaches: wherein the multi-variable quadratic linear equation comprises a three variable quadratic linear equation {Zhang, page 2, lines 6-14}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traffic prediction model of Zhang to utilize a three variable quadratic linear equation and to incorporate the modification with the described invention of the modified Morita in order to utilize a three variable quadratic linear equation in modeling traffic prediction.
Regarding claim 9, which depends from claim 1, Zhang teaches: wherein the trained traffic prediction model is trained with weight least square fitting using an orthogonal-triangular decomposition algorithm {Zhang, page 2, lines 6-14}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traffic prediction model of Zhang to utilize weight least square fitting using an orthogonal-triangular decomposition algorithm and to incorporate the modification with the described invention of the modified Morita in order to utilize weight least square fitting using an orthogonal-triangular decomposition algorithm in modeling traffic prediction.
Regarding claim 10, which depends from claim 1, Zhang teaches: wherein the ECU, responsive to determining the predicted traffic value, determines the traffic jam probability for each traffic lane of the road ahead of the equipped vehicle based on the predicted traffic value and the respective traffic attributes {Zhang, page 2, lines 6-14}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic prediction model and the traffic jam probability of Zhang with the described invention of Morita in view of Vladimerou in order to utilize probability in traffic prediction.
Regarding claim 11, which depends from claim 10, Zhang teaches: wherein the ECU, responsive to determining the traffic jam probability for each traffic lane ahead of the equipped vehicle, determines an overall traffic jam probability for the road ahead of the equipped vehicle {Zhang, page 2, lines 6-14}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic prediction model and the traffic jam probability of Zhang with the described invention of Morita in view of Vladimerou in order to utilize probability in traffic prediction.
Regarding claim 12, which depends from claim 11, Zhang teaches: wherein the ECU determines the overall traffic jam probability from an average traffic jam probability of each traffic lane of the road {Zhang, page 2, lines 6-14}.  
It is noted that determining the overall value from average of each value per lane is in the knowledge generally available to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic prediction model and the traffic jam probability of Zhang with the described invention of Morita in view of Vladimerou and calculate the overall value from the individual values as an aspect of using the prediction model. 
Regarding claim 13, which depends from claim 10, Vladimerou teaches: wherein the ECU determines the traffic jam probability for each traffic lane based at least in part on (i) a vehicle-to-vehicle communication from another vehicle forward of the equipped vehicle or (ii) a vehicle-to- infrastructure communication from infrastructure forward of the equipped vehicle {Vladimerou, paragraph [0034]: lane-specific guidance system 100 may communicate lane-specific data (e.g., lane-specific data to a server 102 (e.g., crowd source road condition server) via wireless communication 104 over a network cloud 106}.
It is noted that vehicle-to-vehicle communication and vehicle-to- infrastructure communication are known as forms four wireless communication for vehicle operations and in the knowledge generally available to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless communication feature of Vladimerou
of with the described invention of the modified Morita in order to adopt vehicle-to-vehicle communication and vehicle-to- infrastructure communication.
Regarding claim 14, which depends from claim 10, Zhang teaches: determining which traffic lane has the lowest traffic jam probability and generating an output based on the determined lowest traffic jam probability {Zhang, page 2, lines 6-14}.  
It is noted that choosing output based on lowest traffic jam probability is a logical conclusion of the vehicular driving assist system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the lowest traffic jam probability determined.
Regarding claim 15, which depends from claim 14, Vladimerou teaches: wherein generating the output comprises maneuvering, via an autonomous vehicle control of the equipped vehicle, the equipped vehicle into the traffic lane with the determined lowest traffic jam probability {Vladimerou, paragraph [0041]:  lane-specific guidance system 100 may be configured to operate in conjunction with such a self driving vehicle system}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the autonomous driving feature of Vladimerou with the described invention of the modified Morita in order to implement the control based on traffic jam probability in an autonomous car. 
Regarding claim 16, which depends from claim 1, Morita discloses: wherein the at least one sensor comprises at least one forward viewing camera {Morita, paragraph [0120]: The surrounding information may be derived using an in-vehicle camera}.  
It is noted that the camera of Morita is forward viewing since the surrounding information is most important in forward direction. 
Regarding claim 17, which depends from claim 1, Vladimerou teaches: wherein the at least one sensor comprises at least one forward sensing radar sensor {Vladimerou, paragraph [0030]: data from the plurality of vehicles and the plurality of sensors (e.g., using radars, lidar, sonar, and/or cameras) may confirm lane-specific road conditions}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the radar of Vladimerou with the described invention of the modified Morita in order to diversify data source.
Regarding claim 18, which depends from claim 1, Vladimerou teaches: wherein the at least one sensor comprises at least one forward sensing lidar sensor {Vladimerou, paragraph [0030]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lidar of Vladimerou with the described invention of the modified Morita in order to diversify data source.	
Regarding claim 19, which depends from claim 1, Vladimerou teaches: wherein the ECU determines the traffic jam probability for each traffic lane based on the predicted traffic value, the respective traffic attributes, and a traffic normalized longitudinal distance {Vladimerou, paragraph [0049]}. 
It is noted that a traffic normalized longitudinal distance is a known factors for calculating traffic jam, which is in the knowledge generally available to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lane-specific guidance system of Vladimerou
with the described invention of the modified Morita in order to evaluate traffic.
Regarding claim 20, Morita discloses: a vehicular driving assist system, the vehicular driving assist system comprising: at least one sensor disposed at a vehicle equipped with the vehicular driving assist system, wherein the at least one sensor comprises at least one camera, and wherein the at least one sensor has a field of sensing exterior and at least forward of the equipped vehicle, the at least one sensor capturing sensor data; an electronic control unit (ECU) comprising electronic circuitry and associated software; wherein the electronic circuitry of the ECU comprises a data processor for processing sensor data captured by the at least one sensor to detect presence of objects in the field of sensing of the at least one sensor; wherein the ECU, responsive to processing by the data processor at the control of sensor data captured by the at least one sensor, determines traffic attributes for each traffic lane of a plurality of traffic lanes forward of the equipped vehicle on a road along which the equipped vehicle is travelling {Morita, paragraphs [0120], [0121]}.
Morita does not explicitly disclose: wherein the traffic attributes comprise at least two selected from the group consisting of (i) traffic density, (ii) traffic flow rate, (iii) traffic collective velocity and (iv) traffic normalized longitudinal distance.
Vladimerou remedies this in paragraph [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lane-specific guidance system of Vladimerou with the described invention of Morita in order to evaluate traffic.
Morita in view of Vladimerou does not explicitly disclose: wherein the ECU, responsive to determining the traffic attributes, determines a predicted traffic value based on (i) the traffic attributes and (ii) an output from a trained traffic prediction model; and wherein the ECU, responsive to determining the predicted traffic value, determines a traffic jam probability for each traffic lane of the road ahead of the equipped vehicle based on the predicted traffic value and the respective traffic attributes.  
Zhang remedies this and teaches in page 2, lines 6-14. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic prediction model and the traffic jam probability of Zhang with the described invention of Morita in view of Vladimerou in order to utilize probability in traffic prediction.
Regarding claim 21, which depends from claim 20, Vladimerou teaches: wherein the at least one sensor further comprises at least one radar sensor {Vladimerou, paragraph [0030]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the radar of Vladimerou with the described invention of the modified Morita in order to diversify data source.
Regarding claim 22, which depends from claim 20, Zhang teaches: wherein the ECU, responsive to determining the traffic jam probability for each traffic lane ahead of the equipped vehicle, determines an overall traffic jam probability for the road ahead of the equipped vehicle {Zhang, page 2, lines 6-14}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic prediction model and the traffic jam probability of Zhang with the described invention of Morita in view of Vladimerou in order to utilize probability in traffic prediction.
Regarding claim 23, which depends from claim 20, Vladimerou teaches: wherein the ECU determines the traffic jam probability for each traffic lane based at least in part on (i) a vehicle-to-vehicle communication from another vehicle forward of the equipped vehicle or (ii) a vehicle-to- infrastructure communication from infrastructure forward of the equipped vehicle {Vladimerou, paragraph [0034]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless communication feature of Vladimerou
of with the described invention of the modified Morita in order to adopt vehicle-to-vehicle communication and vehicle-to- infrastructure communication.
Regarding claim 24, which depends from claim 20, Zhang teaches: comprising determining which traffic lane has the lowest traffic jam probability and generating an output based on the determined lowest traffic jam probability {Zhang, page 2, lines 6-14}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the lowest traffic jam probability determined.
Claim 25, which depends from claim 24, Vladimerou teaches: wherein generating the output comprises maneuvering, via an autonomous vehicle control of the equipped vehicle, the equipped vehicle into the traffic lane with the determined lowest traffic jam probability {Vladimerou, paragraph [0041]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the autonomous driving feature of Vladimerou with the described invention of the modified Morita in order to implement the control based on traffic jam probability in an autonomous car.
Regarding claim 26, Morita discloses: a vehicular driving assist system, the vehicular driving assist system comprising: at least one sensor disposed at a vehicle equipped with the vehicular driving assist system, wherein the at least one sensor has a field of sensing exterior and at least forward of the equipped vehicle, the at least one sensor capturing sensor data; an electronic control unit (ECU) comprising electronic circuitry and associated software; wherein the electronic circuitry of the ECU comprises a data processor for processing sensor data captured by the at least one sensor to detect presence of objects in the field of sensing of the at least one sensor; wherein the ECU, responsive to processing by the data processor at the control of sensor data captured by the at least one sensor, determines traffic attributes for each traffic lane of a plurality of traffic lanes forward of the equipped vehicle on a road along which the equipped vehicle is travelling {Morita, paragraphs [0120], [0121]}. 
Morita does not explicitly disclose: wherein the at least one sensor comprises at least one selected from the group consisting of (i) at least one lidar sensor and (ii) at least one radar sensor.
 Vladimerou remedies this and teaches in paragraph [0030]: data from the plurality of vehicles and the plurality of sensors (e.g., using radars, lidar, sonar, and/or cameras) may confirm lane-specific road conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lidar and radar of Vladimerou with the described invention of Morita in order to diversify data source.
Morita does not explicitly disclose: wherein the traffic attributes comprise at least two selected from the group consisting of (i) traffic density, (ii) traffic flow rate, (iii) traffic collective velocity and (iv) traffic normalized longitudinal distance.  
Vladimerou remedies this and teaches in paragraph [0049]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lane-specific guidance system of Vladimerou
with the described invention of the Morita in order to evaluate traffic.
Morita in view of Vladimerou does not explicitly disclose: wherein the ECU, responsive to determining the traffic attributes, determines a predicted traffic value based on (i) the traffic attributes and (ii) an output from a trained traffic prediction model; and wherein the ECU, responsive to determining the predicted traffic value, determines a traffic jam probability for each traffic lane of the road ahead of the equipped vehicle based on the predicted traffic value and the respective traffic attributes.  
Zhang remedies this and teaches in page 2, lines 6-14. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic prediction model and the traffic jam probability of Zhang with the described invention of Morita in view of Vladimerou in order to utilize probability in traffic prediction.
Regarding claim 27, which depends from claim 26, Vladimerou teaches: wherein the at least one sensor comprises at least one radar sensor {Vladimerou, paragraph [0030]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the radar of Vladimerou with the described invention of the modified Morita in order to diversify data source.
Regarding claim 28, which depends from claim 26, Vladimerou teaches: wherein the at least one sensor comprises at least one lidar sensor {Vladimerou, paragraph [0030]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lidar of Vladimerou with the described invention of the modified Morita in order to diversify data source.	
Regarding claim 29, which depends from claim 26, Morita discloses: wherein the at least one sensor further comprises at least one camera {Morita, paragraph [0120]}.  
Regarding claim 30, which depends from claim 26, Zhang teaches: wherein the ECU, responsive to determining the traffic jam probability for each traffic lane ahead of the equipped vehicle, determines an overall traffic jam probability for the road ahead of the equipped vehicle {Zhang, page 2, lines 6-14}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic prediction model and the traffic jam probability of Zhang with the described invention of Morita in view of Vladimerou in order to utilize probability in traffic prediction.
Regarding claim 31, which depends from claim 26, Vladimerou teaches: wherein the ECU determines the traffic jam probability for each traffic lane based at least in part on (i) a vehicle-to-vehicle communication from another vehicle forward of the equipped vehicle or (ii) a vehicle-to- infrastructure communication from infrastructure forward of the equipped vehicle {Vladimerou, paragraph [0034]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless communication feature of Vladimerou
of with the described invention of the modified Morita in order to adopt vehicle-to-vehicle communication and vehicle-to- infrastructure communication.
Regarding claim 32, which depends from claim 26, Zhang teaches: comprising determining which traffic lane has the lowest traffic jam probability and generating an output based on the determined lowest traffic jam probability {Zhang, page 2, lines 6-14}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the lowest traffic jam probability determined.
Regarding claim 33, which depends from claim 32, Vladimerou teaches: wherein generating the output comprises maneuvering, via an autonomous vehicle control of the equipped vehicle, the equipped vehicle into the traffic lane with the determined lowest traffic jam probability {Vladimerou, paragraph [0041]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the autonomous driving feature of Vladimerou with the described invention of the modified Morita in order to implement the control based on traffic jam probability in an autonomous car.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661